Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 22 June 2021.
This office action is made Final.
Claims 1, 10, and 18 have been amended.
All objections and rejections from the previous office action have been withdrawn as necessitated by the amendment. 
Claims 1-6, 8-14, and 16-22 are pending. Claims 1, 10, and 18 are independent claims.

Specification
The amendment to the specification filed on 6/22/2021 has been approved and entered.

Drawings
The drawings remain objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 407B, 407C, 407D, 407E, 407F, 407G, 711B, 711C, 711D, 711E, 711F, 806 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: position module, surveillance module, user interface module, and inmate interface module in claim 10, locking module in claim 11, gesture module in claim 12, inmate interface module in claim 13, biometric module in claims 16 and 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are 1-6, 8-9, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining a location of the wearable device…”. However, claim 1 does not introduce the element(s) "the wearable device " prior to this limitation. Therefore, Claim 1 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-12, and 18-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Schaefers (US 8832374, 2014) in further view of Jaini et al (US 9973828, eff. filing date, 2014) in further view of Cronin et al (WO2016/125063A1, 2016)
As per independent claim 1, Schaefers discloses a method comprising:
Controlled environment (Abstract)
determining a location of the wearable device within the controlled environment (Col 2, lines 17-25; Col 8, line 66 – Col 9, lines 12: Discloses location of device)
receiving, by a device, an inmate profile of an inmate that includes information regarding a dynamic user interface of the device;  (Col 5, l: 8-13; Col 12, l: 9-14, 26-33 Information, regarding the inmate, is stored on the device 
receiving, by the device, an administrative rule that specifies a first restriction regarding an authorized function of the wearable device, wherein the first restriction is a global restriction that applies to all inmates in the control environment. (Col 6, lines 39-44: Discloses a facility have their own requirement or regulations. A facility may allow its inmates to have limited or maximum number of songs in the players. Thus, Schafers describe as a universal rule; thus, applies to all inmates, not just one inmate. Furthermore, a selection or catalog of available content is provided to facility. Thus, content allowed by the facility is available to all inmates)
administrative rule also specifies that a second restriction regarding a second authorized function, the second restriction is an inmate-specific restriction that is specific to the inmate (Col 6, lines 44-50: Restrictions include a time of the day, week, or month when certain inmates are allowed to make content requests. In other words, a time may assigned to a particular inmate in which they can only access/request content. In other words, only during certain time periods can this inmate be allowed to access content. If the inmate access content outside of the allotted time period, then the content on the device 
verifying that the administrative rule is received from an authorized source associated with a controlled environment; and (Col 6,lines 1-29: Inmate devices connects to connectivity devices  which connects to a separate administration terminal of the prison; wherein the device is updated with the inmate’s current security level and/or restrictions. The current level and/or restrictions can change at any time. An administrator may upgrade, degrade, or remove the inmates' 110A/B ability to access connectivity devices 115A/B, Internet 135, vendor facility 145, computer systems 140A-N, and/or any content or application Since the inmate’s device is updated constantly regarding access of use, it is implicit that the restrictions that came from the administration terminal is considered an authorized source. In addition, the restrictions must been verified since they were received by the administration terminal for the inmate device to enforce them.)
performing an authorized function based at least on the inmate profile and the first restriction, wherein the authorized function includes: customizing a setting of the dynamic user interface of the device based on the inmate profile and the administrative rule; and displaying the dynamic user interface based at least in part on the customized setting. (Abstract, Col 6, lines 30- Col 7, lines 3; Col 13, lines 15-48; Col 14, lines 12-18; inmate request content, verifies permissions associated with the original facility and that requests 
performing the second authorized function based at least on the inmate profile and the second restriction. (Col 12, line 3- Col 13, line 10: If a user/inmate access content outside the allowed particular time using their device, then an alert is transmitted to the facility staff. Also, the contents on the inmate’s device may be deleted. Furthermore, inmate’s device will begin reporting all of the user's activities to the prison staff without otherwise altering its operation; a form of surveillance mode)
determining whether to unlock the device based on the location of the wearable device within the controlled environment. (Note: the language does not define what is considered unlocking the device is; therefore, the broadest reasonable interpretation is applied. Claim 16 discloses unlocking the device in response to the physical location designation matching location information obtained by the portable computing device.)
However, Schaefers fails to disclose the device is a wearable device and customizing a setting of the dynamic user interface of the device based on the profile and an administrative rule. However, Jaini et al discloses devices that can be restricted in which the user interface is customized to remove prohibited digital content. In addition, a sanitized preview of prohibited or questionable content is generated based on the rules. Furthermore, rules are obtained to determine if the restricted device is authorized to view content when the content is requested. Furthermore, playback access of content on the restricted device may be revoked even during the playback of 

Furthermore, Schaefers discloses a person attempting to access the contents on their device outside of a specified time window. (Col 12, lines In other words, Schaefers discloses the person is unable to access their content if its outside a specific time window. Thus, Schaefers discloses the device is not unlocked if it’s not within a certain time period.  However, the cited art fails to specifically disclose a locking timer associated with a predetermined time period that the wearable device is attached to the inmate and unlocking the wearable device based on the locking timer. However, Cronin et al discloses a lockable wearable device that does not unlock until a request amount of time has passed. (0042) FIG 17 discloses setting the time limit on how many days the device is to be locked for. (1705) Thus, since the device won’t unlock until a certain 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Cronin et al since it would have provided the benefit of a system for supporting and reminding users in changing their habits and enforcing the user’s commitment to a program and risk of a user giving up may be reduced.
While Cronin does not explicitly state unlocking the wearable device based on the locking timer and the location of the wearable device controlled environment; however, Schaefers disclose a portable device that becomes unlocked based on the location of the device, Jaini discloses that the device can be a wearable device, and Cronin discloses a wearable device becomes unlocked after the locking timer expires. Therefore, in conjunction of the cited references, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of Applicant’s claimed invention, that the combination of these references would provide an inmate’s wearable device on that allows the device’s GUI functionality to be unlocked for usability and allow the physical unlocking of the device after a timer has expired and the inmate is in a designated approved location. This would allowed a prison to better control the authorization when and where inmates would be allowed to fully use their provided devices. 

As per dependent claim 2, Schaefers discloses the authorized function further comprises activating at least one component of the wearable device. (Col 5, lines 45-67: Based on the access/security level of the inmate, the user may be given network access of the device. If the inmate has a first level access, the device’s network functionalities are locked. If the inmate has a second level access, the device’s network functionalities are unlocked to allow the user to access content via the connectivity devices. Thus, upgrading the user’s level of access activates the network components/capabilities of the device)

As per dependent claims 4 and 5, Schaefers discloses the dynamic user interface includes the display of applications specified by the inmate profile and wherein the restriction comprises a list of restricted applications, wherein the customizing the setting of the interface comprises restricting access to certain applications of the applications specified by the inmate profile based on the list of restricted applications (FIG 2;  Col 5, lines 45-67; Col 6, lines 25-29; Col 8, lines 1-8; Claim 27, 30: Discloses a media player application playing authorized content. Furthermore, the inmate device has a number of applications that the inmate can access if the inmate’s assigned access level allows it. Thus, based on the access level assigned, all or some applications are restricted or usable. Thus, Schaefers discloses a list of application that restricted if the user/inmate does not have right access level. If the user has the right access level, one or all of the applications are usable on the device and can be displayed)

As per independent claim 10, Schaefers discloses a device comprising:
a position module configured to provide position information of the device, wherein the position information identifies a location of the device within a controlled environment (Col 2, lines 17-25; Col 8, line 66 – Col 9, lines 12: locates the location of the inmate’s device)
a surveillance module configured to activate a surveillance mode of the device (Col 13, line 1-14: discloses all of the user/inmate’s activates have been recorded; therefore activated. In addition, the submitting of the user’s activities to the staff is activated in response to certain events.)
a user interface module configured to customize a dynamic user interface of the device based at least in part on an inmate profile and an administrative rule; (FIG 3; Abstract, Col 6, lines 65- Col 7, lines 3; Col 13, lines 15-48; Col 14, lines 12-18; Claim 15 ,16: Inmate requests content, verifies the inmate is the correct inmate and if the user has permissions to view content. If so, the user interface is updated to display the content.)
a processor configured to: (FIG 3)
receive the inmate profile, wherein the inmate profile includes information regarding the user interface of the device; (Col 5, l: 8-13; Col 12, l: 9-14, 26-33 Information, regarding the inmate, is stored on the device which indicate which inmate the device is assigned to and is used to determine if inmate/user has access to selected content. Col 4, line 66 – Col 5, line 14: states each inmate is assigned a device which is coded so that only that assigned inmate is only 
receiving the administrative rule specifies a first restriction regarding an authorized function of the wearable device, wherein the first restriction is a global restriction that applies to all inmates in the control environment. (Discloses a facility have their own requirement or regulations. A facility may allow its inmates to have limited or maximum number of songs in the players. Thus, Schafers describe as a universal rule; thus, applies to all inmates, not just one inmate. Furthermore, a selection or catalog of available content is provided to facility. Thus, content allowed by the facility is available to all inmates)
administrative rule also specifies a second restriction regarding a second authorized function, the second restriction is an inmate-specific restriction that is specific to the inmate (Col 6, lines 44-50: Restrictions include a time of the day, week, or month when certain inmates are allowed to make content requests. In other words, a time may assigned to a particular inmate in which they can only access/request content. In other words, only during certain time periods can this inmate be allowed to access content. If the inmate access content outside of the allowed/authorized time period, then the content on the device may be erased or an alert may be transmitted to the facility staff. Furthermore, each inmate may be assigned a particular security or access level)
 instruct the user interface module to perform the authorized function, wherein the authorized function comprises customizing the setting of the dynamic user interface; and Atty. Dkt. No. 3210.1420000 - 38 - display the dynamic user interface based at least in part on the customized setting. (Abstract, Col 6, lines 65- Col 7, lines 3; Col 13, lines 15-48; Col 14, lines 12-18; Claim 15 ,16: Inmate request content, verifies the inmate is the inmate user and if the inmate has permissions to view content. If so, the user interface is updated to display the content.)
instruct the user interface module to perform the second authorized function. (Col 12, line 3- Col 13, line 10: If a user/inmate access content outside the allowed particular time, then an alert is transmitted to the facility staff. Also, the contents on the device may be deleted. Furthermore, inmate’s device will begin reporting all of the user's activities to the prison staff without otherwise altering its operation; a form of surveillance mode)
determining whether to unlock the device based on the location of the device within the controlled environment. (Note: the language does not define what is considered unlocking the device is; therefore, the broadest reasonable interpretation is applied. Claim 16 discloses unlocking the device in response to the physical location designation matching location information obtained by the portable computing device.)
Furthermore, since the Schaefers discloses the functionality that are performed by the modules, then Schaefers discloses the necessary code/modules in order to perform the functionality.
However, Schaefers fails to disclose the device is a wearable device and customizing a setting of the dynamic user interface of the wearable device based on the profile and an administrative rule. However, Jaini et al discloses devices that can be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Jaini et al since it would have provided the benefit of a method for controlling access to digital content with an approach that is suitable for users that have a more nuanced views about appropriate content. 
Furthermore, Schaefers discloses a person attempting to access the contents on their device outside of a specified time window. (Col 12, lines In other words, Schaefers discloses the person is unable to access their content if its outside a specific time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Cronin et al since it would have provided the benefit of a system for supporting and reminding users in changing their habits and enforcing the user’s commitment to a program and risk of a user giving up may be reduced.
While Cronin does not explicitly state unlocking the wearable device based on the locking timer and the location of the wearable device controlled environment; however, Schaefers disclose a portable device that becomes unlocked based on the location of the device, Jaini discloses that the device can be a wearable device, and Cronin discloses a wearable device becomes unlocked after the locking timer expires. Therefore, in conjunction of the cited references, it would have been obvious to one of 
As per dependent claim 11, Schaefers discloses a locking module configured to the lock the device (Col 5, l: 8-13; Col 5, line 54 – Col 6, line 29; Col 13, lines 15-48; FIG 6: Schaefers discloses the locking the device in different ways: Locking the device so only one inmate is allowed to you such that the device is locked from unauthorized users. Another is locking the device to prevent the user from using any network connection capabilities. Also another is locking certain content, applications from being access from the device)
As per dependent claim 12, Schaefers discloses a gesture module configured to receive touch input and translate the touch input into a command that controls the user interface. (Col 7, lines 46-50: Discloses device having a touch screen with the screen having icons used for providing inputs)

As per independent claim 18, Schaefers discloses a method comprising:
providing, by a device, a position location of the device, wherein the position location is associated with a certain area within a controlled environment  (Col 2, lines 17-25; Col 8, line 66 – Col 9, lines 12; Col 12, 
receiving, by the device from an authorized source associated with a controlled environment, an interface instruction for controlling an operation of the device (Col 5, line 54 – Col 6, line 29; Claims 27-30: An access level is assigned to each inmate would restricts/allows which content, applications or data the inmate can use. Furthermore, the access level assigned includes instructions that limits or unlock the ability to use of applications, network functionalities and certain content; and an administrative rule for controlling a surveillance mode of the wearable device (Col 6, lines 44-50: Schafers discloses other restrictions could be assigned to a particular inmate such that a time period may assigned to a particular inmate in which they can only access/request content. (administrative rule) If the inmate access content outside of the allotted time, then the device creates an alert that is transmitted to the facility staff. As a result, the device begins to record all of the user’s activities to the prison staff, a form of surveillance mode)
performing an authorized function based at least on the interface instruction, wherein the authorized function comprises customizing a dynamic user interface of the device (Abstract, Col 6, lines 65- Col 7, lines 3; Col 13, lines 15-48; Col 14, lines 12-18; Claim 15 ,16: inmate requests content, verifies the inmate is the correct inmate and if the inmate has 
detecting a condition specified by the administrative rule; and performing the second authorized function based on the detected condition and the position location (Col 12, line 3- Col 13, line 10:If a user/inmate access content outside the allowed particular time and/or outside a designated or authorized physical location, then an alert is transmitted to the facility staff. Also, the contents on the device may be deleted. Furthermore, inmate’s device will begin reporting all of the user's activities to the prison staff without otherwise altering its operation; a form of surveillance mode)
determining whether to unlock the device based on the location of the device within the controlled environment. (Note: the language does not define what is considered unlocking the device is; therefore, the broadest reasonable interpretation is applied. Claim 16 discloses unlocking the device in response to the physical location designation matching location information obtained by the portable computing device.)
However, Schaefers fails to disclose the device is a wearable device; an interface instruction for controlling an operation of the wearable device, customizing a dynamic user interface of the wearable device; monitoring interface information of the customized interface of the wearable device and transmitting the monitor information. However, Jaini et al discloses devices that can be restricted in which the user interface is customized to remove prohibited digital content. In addition, a sanitized preview of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Jaini et al since it would have provided the benefit of a method for controlling access to digital content with an approach that is suitable for users that have a more nuanced views about appropriate content.
Furthermore, Schaefers discloses a person attempting to access the contents on their device outside of a specified time window. (Col 12, lines In other words, Schaefers discloses the person is unable to access their content if its outside a specific time window. Thus, Schaefers discloses the device is not unlocked if it’s not within a certain time period.  However, the cited art fails to specifically disclose a locking timer associated with a predetermined time period that the wearable device is attached to the inmate and unlocking the wearable device based on the locking timer. However, Cronin 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Cronin et al since it would have provided the benefit of a system for supporting and reminding users in changing their habits and enforcing the user’s commitment to a program and risk of a user giving up may be reduced.
While Cronin does not explicitly state unlocking the wearable device based on the locking timer and the location of the wearable device controlled environment; however, Schaefers disclose a portable device that becomes unlocked based on the location of the device, Jaini discloses that the device can be a wearable device, and Cronin discloses a wearable device becomes unlocked after the locking timer expires. Therefore, in conjunction of the cited references, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of Applicant’s claimed invention, that the combination of these references would provide an inmate’s wearable device on that allows the device’s GUI functionality to be unlocked for usability and allow the physical unlocking of the device after a timer has expired and the inmate is in a 
As per dependent claim 19, Schaefers discloses the interface instruction is received from a monitoring center associated with the controlled environment. (Col 5, line 54 – Col 6, line 29; Claims 27-30: Instructions for the device on access abilities are from an administration terminal of the administration of a facility)

Claims 3, 13, 14, and 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Schaefers  in further view of Jaini et al in further view of Cronin et al in further view of Waddell et al (US20160034046)
As per dependent claim 3, the cited art fails to disclose the dynamic user interface includes a graphical keyboard, wherein the customizing the setting of the dynamic user interface comprises adjusting at least one of an arrangement of alphanumeric letters of the virtual keyboard or a display setting of the graphical keyboard. However, Waddell et al discloses changing a setting of the display of the graphical/virtual keyboard based on the user’s preference and position location/position of the device itself. (0041)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Waddell et al since it would have provided the benefit of providing the user the flexibility of a customization of a display based on their needs and/or wants. 
.

Claim 6 remains rejected under 35 U.S.C. 103 as being unpatentable over Schaefers  in further view of Jaini et al in further view of Cronin et al in further view of Gala (US 8584019, 2013)
As per dependent claim 6, Schaefers discloses determining the location of the device to determine if the inmate is allowed to receive/play the request content. If the user’s device was in the correct location and is determined to be allowed to receive the content with the other factors, then the inmate receives the content for playback. Jiani discloses determine if a user on a restricted device can play the content based on the device’s location. However, the cited art fails to disclose the display of applications is based at least in part on the location. However, Gala discloses the access of software applications at one location, but not at another. Accessing an application is a form of an application being displayed at a particular location. (Col 11, lines 38-44; Col 13, lines 49-53; Col 14, lines 46-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Gala et al since it would have been advantageous to have a system and/or methods for managing and controlling software applications based on a multitude of criteria

Claims 8-9, 16-17 remains rejected under 35 U.S.C. 103 as being unpatentable over Schaefers in further view of Jaini et al in further view of Cronin et al in further view of Temple et al (US 20100222179, 2010)
As per dependent claim 8 and 9, Schaefers discloses wherein the second authorized function further includes activating a surveillance mode of the (wearable) device. (Col 12, line 3- Col 13, line 10: If a user/inmate access content outside the allowed particular time using their device, then an alert is transmitted to the facility staff. Also, the contents on the inmate’s device may be deleted. Furthermore, inmate’s device will begin reporting all of the user's activities to the prison staff without otherwise altering its operation; a form of surveillance mode). However, the cited art fails to discloses wherein the surveillance mode is a biometric surveillance mode and the method further comprises: monitoring, by the wearable device, biometric information that includes at least one of heart rate information, oxygen information, and temperature information and/or wherein the surveillance mode is an environmental surveillance mode and the method further comprises: monitoring, by the wearable device, environmental information that includes at least one of audio information and video information regarding a controlled environment. However, Temple et al discloses a wearable device that monitors heart rate of the user and monitor/records video of the environment surrounding the user. (0035-0038)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Temple et al since it would have been provided the benefit to 
As per dependent claims 16 and 17, Claims 16 and 17 recite similar limitations as in Claims 8-9 and are rejected under similar rationale.

Claim 21 remains rejected under 35 U.S.C. 103 as being unpatentable over Schaefers in further view of Jaini et al in further view of Cronin et al in further view of Rapfogel (US20160346607, 2016)
As per dependent claim 21, the cited art fails to specifically disclose receiving a deactivation signal from a monitoring center; and deactivating, based on the deactivation signal, the surveillance mode. However, Rapfogel discloses the control of monitoring functionality on a user device can be done remotely by a third party (form of a monitoring center). The third party can send a signal to the user’s device to disable/suspend the monitoring on the user’s device. (0039, 0049) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Rapfogel et al since it would have provided the functionality of an quick and simple solution for controlling monitoring software of another device at any location without being near the device the monitoring software is installed on.

Claim 22 remains rejected under 35 U.S.C. 103 as being unpatentable over Schaefers in further view of Jaini et al in further view of Cronin et al in further view of Kaufman et al (US20150077245, 2016)
As per dependent claim 22, Schaefers discloses which areas, cells, halls, areas (rooms) an inmate can be designated/authorized to view content on their device. (e.g. authorized specific locations) (col 9, lines 39-42) However, the cited art fails to specifically disclose the condition specified by the administrative rule specifies that the surveillance mode should be activated when the position location is the same as the specific room. However, Kaufman discloses monitoring user’s location within a prison. Kaufman discloses certain areas of the prison may be off-limits to the individuals. Since it is implicitly known that prison many different areas and rooms (e.g cells, halls, etc), it would have been obvious to one of ordinary skill in the art that one of the off-limited areas is a particular room within the prison. Furthermore, Kaufman discloses when the user accesses the off-limit area, an alert is sent out. (0094)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Kaufman et al since it would have provided the benefit of a method for keeping track of inmates at all times and alerting staff immediately when inmates have entered unauthorized areas/rooms.
In conjunction, the combination of the art discloses when an inmate accesses a room that is off-limits/restricted and tries to access content on their device, an alert is transmitted to the prison staff and the inmate’s device will begin reporting all of the user's activities to the prison staff without otherwise altering its operation; a form of activating surveillance mode.

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
On page 12, in regards to the drawings objection, the Examiner respectfully states that the amendment to the specification did not overcome all of the drawing objects.  The drawings remain objected because the following reference characters are missing from the written description: 407B, 407C, 407D, 407E, 407F, 407G, 711B, 711C, 711D, 711E, 711F, 806. Therefore, the drawing objections still remain.

On pages 13-14, in regards to the art rejections of Claims 1, 10, and 18, Applicant argues that the cited art, Schaefers, Jaini, and Cronin, mainly Cronin, do not disclose/teach the limitations “determining whether to unlock the wearable device based on the locking timer and the location of the wearable device within the controlled environment”.  Applicant argues that Schaefers does not teach or suggest using that location information as part of a determination whether to unlock a wearable device or even as a wearable device. Applicant argues that Jaini does not teach determining whether to unlock a wearable device, much less based on both a locking timer as well as a location of the wearable device. Applicant argues that Cronin does not teach or suggesting determining a location of the wearable device. Therefore, Applicant argues that neither of the references individually teaches the argued limitation. However, the Examiner disagrees. 
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that 
The Examiner respectfully states based on the language used, the language does not limit or define what unlocking the wearable device means. Devices can be unlocked in many different ways. Unlocking a device isn’t limited to one function and can be viewed as many functions. Therefore, the broadest reasonable interpretation is applied. In addition, it’s also unclear how the device is unlocked based on the locking timer and the location of the wearable device. The language is silent on how the location of device and locking timer is used to determine to unlock the device other than saying based on. Therefore, the language only indicates that the locking timer and the location of device is somehow indirectly used to determine whether to unlock the 
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of the language of the limitations, Schaefers discloses determining a location of the wearable device within the controlled environment. Col 2, lines 17-25; Col 8, line 66 – Col 9, lines 12 of Schaefers discloses the location of device. Furthermore, Schaefers discloses 	determining whether to unlock the device based on the location of the wearable device within the controlled environment. Note: the language does not define what is considered 
However, Schaefers fails to disclose the device is a wearable device. However,  Jaini discloses the restricted devices can be a wearable device (Col 3, lines 36-40)	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Jaini et al since it would have provided the benefit of a method for controlling access to digital content with an approach that is suitable for users that have a more nuanced views about appropriate content. 
Furthermore, Schaefers discloses a person attempting to access the contents on their device outside of a specified time window. (Col 12, lines In other words, Schaefers discloses the person is unable to access their content if its outside a specific time window. Thus, Schaefers discloses the device is not unlocked if it’s not within a certain time period.  However, the cited art fails to specifically disclose a locking timer associated with a predetermined time period that the wearable device is attached to the inmate and unlocking the wearable device based on the locking timer. However, Cronin et al discloses a lockable wearable device that does not unlock until a request amount of time has passed. (0042) FIG 17 discloses setting the time limit on how many days the device is to be locked for. (1705) Thus, since the device won’t unlock until a certain amount of time has passed, then it is implicit that a locking timer is present that indicates whether or not the requested amount time has passed. 0014 discloses a user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Cronin et al since it would have provided the benefit of a system for supporting and reminding users in changing their habits and enforcing the user’s commitment to a program and risk of a user giving up may be reduced.
While Cronin does not explicitly state unlocking the wearable device based on the locking timer and the location of the wearable device controlled environment; however, Schaefers disclose a portable device that becomes unlocked based on the location of the device, Jaini discloses that the device can be a wearable device, and Cronin discloses a wearable device becomes unlocked after the locking timer expires. Therefore, in conjunction of the cited references, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of Applicant’s claimed invention, that the combination of these references would provide an inmate’s wearable device on that allows the device’s GUI functionality to be unlocked for usability and allow the physical unlocking of the device after a timer has expired and the inmate is in a designated approved location. This would allowed a prison to better control the authorization when and where inmates would be allowed to fully use their provided devices. 

. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177